UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-1946


MONICA L. BALL,

                  Plaintiff – Appellant,

          v.

STYLECRAFT HOMES, LLC; RICHARD KUHN; JOSHUA CREEL; JOHN
RICE; RESIDENTIAL WARRANTY COMPANY, LLC; HENRICO COUNTY;
GREGORY H. REVELS, Henrico County Building Official;
RICHARD MOORE, Henrico County Building Official; CHARLES
JONES, Henrico County Building Official; CARL RANSONE,
Henrico County Building Official; JOSEPH RANSONE, Henrico
County Building Official; GRAHAM HENDERSON; CHARLES TONEY;
JOHN DOE (INSPECTORS), in their Official and Individual
capacities jointly and severally,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:13-cv-00246-REP)


Submitted:   March 26, 2014                 Decided:   April 3, 2014


Before MOTZ, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerrod M. Smith, JERROD MYRON SMITH & ASSOCIATES, Richmond,
Virginia, for Appellant.  Charles A. Gavin, CAWTHORN, DESKEVICH
& GAVIN, P.C., Richmond, Virginia; Benjamin A. Thorp, Henrico,
Virginia; John Owen, HARMAN, CLAYTOR, CORRIGAN & WELLMAN,
Richmond, Virginia; Edward J. Baines, Carolyn Due, SAUL EWING,
LLP, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

                 Monica Ball appeals the district court order denying

her    motion      to    vacate         an    arbitration          award      pursuant      to    the

Federal      Arbitration         Act         (“FAA”),       9   U.S.C.     § 10      (2012),      and

dismissing her civil complaint.                        On appeal, Ball challenges the

district         court’s      dispositive           conclusion          that     her     pleadings

failed      to    establish         a   basis      for      exercising         federal      subject

matter jurisdiction.             Finding no error, we affirm.

                 We review questions of subject matter jurisdiction de

novo.       In     re    Kirkland,           600   F.3d     310,    314    (4th      Cir.    2013).

Federal jurisdiction may lie either on the basis of diversity of

citizenship,        28     U.S.C.       § 1332      (2012),        or   the    existence         of   a

federal question, 28 U.S.C. § 1331 (2012).                               A federal court may

exercise federal question jurisdiction over an action “arising

under the Constitution, laws, or treaties of the United States.”

Id.     “Under the longstanding well-pleaded complaint rule, . . .

a    suit   arises       under      federal         law     only    when       the     plaintiff’s

statement of his own cause of action shows that it is based upon

federal law.”            Vaden v. Discover Bank, 556 U.S. 49, 60 (2009)

(internal quotation marks and alteration omitted).                                       Thus, to

determine whether an action arises under the laws of the United

States, a court must examine the operative pleading to “discern

whether federal or state law creates the cause of action” and,

if    the   claim        is   not       created        by   federal       law,    whether        “the

                                                   3
plaintiff’s right to relief necessarily depends on resolution of

a substantial question of federal law.”                         Pinney v. Nokia, Inc.,

402    F.3d   430,      442     (4th      Cir.    2005)    (internal       quotation    marks

omitted).       To support federal jurisdiction, the federal question

must be substantial, not frivolous or pretextual.                                  Lovern v.

Edwards, 190 F.3d 648, 654-55 (4th Cir. 1999).

              Under the FAA, a party to an arbitration may petition

the district court to vacate, modify, or correct the arbitration

award,    regardless            of     whether        an   initial     suit     to     compel

arbitration was brought in federal court.                          See 9 U.S.C. §§ 10,

11    (2012).      With       regard       to    “jurisdiction       over    controversies

touching arbitration,” the FAA “is something of an anomaly,” as

“[i]t bestows no federal jurisdiction but rather requires for

access to a federal forum an independent jurisdictional basis

over the parties’ dispute.”                      Vaden, 556 U.S. at 59 (internal

quotation       marks     and    alterations          omitted).       Where    the     action

otherwise satisfies a court’s jurisdictional requirements, the

FAA    “makes     contracts          to    arbitrate       ‘valid,     irrevocable,       and

enforceable,’        so    long      as     their     subject     involves     ‘commerce.’

. . . whether enforcement be sought in state court or federal.”

Hall    St.   Assocs.,        L.L.C. v.          Mattel,   Inc.,     552    U.S.   576,   582

(2008) (quoting 9 U.S.C. § 2 (2012)).                       Thus, whether the dispute

demonstrates a nexus to commerce sufficient to fall within the

scope of the FAA is a separate inquiry from the existence of

                                                  4
either diversity of citizenship or a federal question adequate

to confer federal subject matter jurisdiction.

            On     appeal,       Ball    does        not     challenge           the    district

court’s     conclusion       that       she         failed       to     establish        federal

jurisdiction based on diversity of citizenship and has therefore

abandoned appellate review of this issue.                             See United States v.

Hudson, 673 F.3d 263, 268 (4th Cir. 2012) (noting that issues

not raised in opening brief are deemed abandoned).                                     Moreover,

Ball’s own pleadings clearly establish that the parties are not

completely        diverse,        as      required            to        confer         diversity

jurisdiction.

            Ball    primarily       argues          that     she      has    invoked     federal

question jurisdiction based on the nexus between her allegations

and interstate commerce.            Because Ball did not fairly raise this

argument in her responsive pleadings in the district court, it

is not properly before us.                See Muth v. United States, 1 F.3d

246, 250 (4th Cir. 1993) (recognizing that issues raised for

first time on appeal generally will not be considered).                                   In any

event, Ball’s attempt to establish a federal question based on a

vague     connection        to      “interstate              commerce”           is     entirely

unavailing.        Ball   conflates           the    requirement            of   a    nexus   with

commerce     to    invoke    the        FAA    with        the     independent          “federal

question”     requirement        necessary           to    establish         subject      matter

jurisdiction.       Thus, the authority on which she relies is wholly

                                               5
inapposite        to    the     existence      of    federal    subject      matter

jurisdiction in her case.

            In her pleadings filed in the district court, 1 Ball

made no attempt to assert a federal claim for relief.                      Nor did

she assert facts that would give rise to a substantive issue of

federal    law.        Review    of   Ball’s   claims    and   challenge     to   the

arbitrator’s award would not require the district court to apply

or analyze the Commerce Clause.                Simply put, Ball’s complaint

asserted only state-law claims for relief, notwithstanding any

vague connection the underlying fact pattern may have to federal

regulations or to interstate commerce. 2                Therefore, the district

court     correctly      concluded      that    it    lacked    subject      matter

jurisdiction and properly dismissed the action.

            Accordingly, we affirm the district court’s judgment.

We   dispense     with    oral    argument     because   the   facts   and    legal




      1
       As the district court noted, “[t]he FAA sets forth the
sole method to challenge an arbitration award—by serving a
motion to vacate . . . —and does not permit a party to initiate
a challenge to an arbitration award by filing a complaint.” ANR
Coal Co. v. Cogentrix of N.C., Inc., 173 F.3d 493, 496 n.1 (4th
Cir. 1999) (internal citation and quotation marks omitted).
      2
       Insofar as Ball attempts to raise a due process argument
on appeal, that argument was not raised in the district court
and is not properly before us. See Muth, 1 F.3d at 250.



                                          6
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   7